

115 HR 4845 IH: Connecting Communities Post Disasters Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4845IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Olson introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the Federal Communications Commission and communications service providers regulated by the Commission under the Communications Act of 1934 shall not be subject to certain provisions of the National Environmental Policy Act of 1969 and the National Historic Preservation Act with respect to the construction, rebuilding, or hardening of communications facilities following a major disaster or an emergency declared by the President, and for other purposes. 
1.Short titleThis Act may be cited as the Connecting Communities Post Disasters Act of 2018. 2.Application of NEPA and NHPA to covered communications projects (a)NEPA considerationsThe Federal Communications Commission shall treat covered projects as a class of action categorically excluded under section 1508.4 of title 40, Code of Federal Regulations (or successor regulation), from any requirement to prepare an environmental assessment or environmental impact statement under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).  
(b)National historic preservation considerationsSection 306108 of title 54, United States Code, shall not apply with respect to a covered project for which the Federal Communications Commission is required to issue a permit or that is otherwise subject to the jurisdiction of the Federal Communications Commission. (c)DefinitionsIn this Act: 
(1)Communications facilityThe term communications facility includes— (A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds; 
(B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications services; and (C)any antenna or apparatus that— 
(i)is designed for the purpose of emitting radio frequency; (ii)is designed to be operated, or is operating, from a fixed location; and 
(iii)is added to a tower, building, or other structure. (2)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.  
(3)Covered projectThe term covered project means a project that— (A)is to be carried out within an area for which the President has declared a major disaster or an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); 
(B)is to be carried out not later than 5 years after the date that the President made such declaration; and (C)replaces a communications facility damaged by such disaster or emergency or makes improvements to a communications facility in such area that could reasonably be considered as necessary for recovery from such disaster or emergency or to prevent or mitigate future disasters or emergencies. 
